               Case 2:20-mj-00020-KJN Document 5 Filed 06/08/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney                                         FILED
 3 501 I Street, Suite 10-100                                              Jun 08, 2020
   Sacramento, CA 95814                                                 CLERK, U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF CALIFORNIA

 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                      CASE NO: 2:20-MJ-0020 KJN
11
                                   Plaintiff,        ---------------- ORDER TO UNSEAL
                                                    [PROPOSED]
12
                             v.
13
     DIANTE ANTOINE JOHNSON,
14
                                   Defendant.
15

16
           Upon application of the United States of America and good cause having been shown,
17
           IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
18
              June 8, 2020
19   Dated:
                                                      The Honorable Edmund F. Brennan
20                                                    UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL
